Exhibit 10.1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*].

 

AMENDMENT TO COLLABORATION AGREEMENT

BY AND BETWEEN

SEATTLE GENETICS, INC. AND PROTEIN DESIGN LABS, INC.

 

This Amendment (“Amendment”) effective as of January 9, 2004 modifies and amends
the Collaboration Agreement dated as of June 4, 2001 (the “Collaboration
Agreement”) by and between Seattle Genetics, Inc., a Delaware corporation
(“SGI”), and Protein Design Labs, Inc., a Delaware corporation (“PDL”), as
successor in interest to Eos Biotechnology, Inc. (“Eos”).

 

RECITALS

 

WHEREAS, SGI and Eos entered into a Collaboration Agreement dated as of June 4,
2001 (the “Collaboration Agreement”) regarding SGI’s antibody-drug conjugate
technology.

 

WHEREAS, PDL subsequently acquired Eos and assumed Eos’s rights and obligations
under the Collaboration Agreement,

 

WHEREAS, the parties now wish to amend the Collaboration Agreement on the terms
set forth herein.

 

NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein set forth, the parties agree as follows (with all capitalized
terms used but not defined herein having the meanings set forth in the
Collaboration Agreement):

 

1. Definitions and Cross References. Unless specified herein, each capitalized
term shall have the meaning assigned to it in the Collaboration Agreement and
each reference to a Section or Article shall refer to the corresponding Section
or Article in the Collaboration Agreement.

 

1.1 “Cost of Goods” shall mean with respect to Drug Conjugate Materials
manufactured and supplied to PDL (i) if by Third-Parties, [*] in such
manufacture and supply of Drug Conjugate Materials; and (ii) if by SGI or its
Affiliates, [*] of the consolidated fully burdened cost of manufacturing and
supplying the Drug Conjugate Materials, provided such costs are (i) allocable to
the Drug Conjugate Materials being manufactured and supplied by SGI or its
Affiliate, (ii) determined in accordance with generally accepted accounting
principles and applied consistently throughout SGI or its Affiliate, as
applicable, and (iii) limited to the following factors: [*]

 

1.2 “FTE Fees” has the meaning set forth in Section 7.6.

 

1.3 “FTE Fees Report” has the meaning set forth in Section 7.6.

 

1.4 “Option Period” means, with respect to each Research Antigen, the period
commencing as of the date that [*] thereafter unless terminated earlier pursuant
to the provisions of Article 15 herein.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-1-



--------------------------------------------------------------------------------

1.5 “PDL Process Invention” means any process invention(s) (whether patentable
or unpatentable) solely invented by PDL’s employees, consultants or contractors
and directly arising out of activities conducted under this Agreement, including
manufacturing or conjugation processes and/or related analytical methods for
[*].

 

1.6 “Product” means any and all products where the manufacture, sale or use of
such products would have constituted a misappropriation of Drug Conjugation
Technology, SGI Know-How, Improvements or New Technologies, and/or an
infringement of the Licensed Patents but for the licenses granted in this
Agreement. Notwithstanding the foregoing, for the purposes of [*] under this
Agreement only, Product shall not include any products where the manufacture,
sale or use of such products would have constituted a misappropriation of Drug
Conjugation Technology, SGI Know-How, Improvements or New Technologies, and/or
an infringement of the Licensed Patents, but for the licenses granted in this
Agreement, [*].

 

1.7 “Program Inventions” has the meaning set forth in Section 11.1(a).

 

1.8 “Technology Transfer” has the meaning set forth in Exhibit A to this
Amendment.

 

1.9 “Third Party ADC Royalties” has the meaning set forth in Section 7.3.2.

 

1.10 “Valid Patent Claim” means a claim of an issued and unexpired patent
included in Licensed Patents or PDL Patents which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise. Notwithstanding the
foregoing, for the purposes of [*] under this Agreement only, Valid Patent Claim
shall not include any claim of a Licensed Patent that [*].

 

2. Successor-in-Interest. PDL, as successor in interest to the assets and
liabilities of Eos due to a Change in Control (as defined in Article 18 of the
Collaboration Agreement), hereby agrees to the terms and conditions of the
Collaboration Agreement and assumes all of Eos’ rights and obligations under the
Collaboration Agreement. All references in the Collaboration agreement to Eos
Biotechnology, Inc. or “EOS” shall hereinafter refer to Protein Design Labs,
Inc. and “PDL.”

 

3. Amendments.

 

3.1 The first sentence of Section 2.1 of the Collaboration Agreement is hereby
amended to read in its entirety as follows:

 

“Subject to the provisions of this Agreement, including the availability of the
Antigen pursuant to Section 2.3, PDL may acquire Options pursuant to Section 4.1
for the following number of Research Antigens at any time on or before [*]:”

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

-2-



--------------------------------------------------------------------------------

3.2 Section 3.3 of the Collaboration Agreement is hereby amended to read in its
entirety as follows:

 

“3.3 Term of Research Program. The term of the Research Program shall expire on
[*] (the “Research Program Term”), unless terminated earlier upon termination of
this Agreement in accordance with Article 15 hereof.”

 

3.3. Section 3.4(d) of the Collaboration Agreement is hereby deleted and
replaced with the following:

 

“(d) Upon completion of the Technology Transfer, PDL shall pay to SGI Five
Hundred Thousand Dollars ($500,000.00) by wire transfer of immediately available
funds, which payment shall be nonrefundable and non-creditable.”

 

3.4. Section 4.2.2 (a) of the Collaboration Agreement is hereby amended to read
in its entirety as follows and a new Section 4.2.2 (d) is hereby added to the
Collaboration Agreement to read in its entirety as follows:

 

“(a) PDL shall have the right to sublicense the rights granted to PDL pursuant
to this Agreement to any Affiliate or any Third-Party with respect to any
Product for which PDL has either marketing rights or has expended material
research and/or development effort, subject to the terms and conditions of the
SGI In-Licenses attached hereto as Schedule E. Except as otherwise provided
herein, SGI shall only be obligated to provide the Technology Transfer and
assistance pursuant to Section 4 of the Amendment and Section 7.6 and Article 13
of the Collaboration Agreement directly to PDL and not to any PDL Sublicensee,
provided that, nothing shall prohibit PDL from disclosing any SGI Confidential
Information received during such Technology Transfer or assistance to a
Sublicensee in accordance with the provisions of Section 10.2(h) or (i), and
provided further that, upon a PDL Sublicensee’s request, SGI shall provide PDL’s
Sublicensees with letters of cross-reference to any SGI drug master files on
record with the FDA and the table of contents to such drug master files, as
developed.

 

“(d) Sublicenses and Sub-Sublicenses. Upon any termination of this Agreement,
all sublicenses and sub-sublicenses validly granted by PDL under this Agreement,
to the extent they are consistent with the rights and obligations due SGI
hereunder, shall automatically convert to direct licenses between SGI and the
respective Sublicensee; provided that (i) the Sublicensee is not in material
breach of the terms of its sublicense at the time of such termination, (ii) upon
termination of this Agreement, such Sublicensee agrees in writing to be bound by
all terms of this Agreement applicable to PDL, including the SGI In-Licenses,
and can reasonably show the capacity to comply with such terms to the same
extent as if such

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

-3-



--------------------------------------------------------------------------------

Sublicensee were an original party hereto, (iii) the obligations of SGI under
such direct license shall not be greater than the obligations of SGI under this
Agreement, and (iv) the scope of such direct license shall not be broader than
the rights sublicensed by PDL to such Sublicensee.”

 

3.5. Section 5.2 is hereby amended to read in its entirety as follows:

 

“The Parties agree that all Drug Conjugation Technology, SGI Know-How and Drug
Conjugate Materials to be transferred to PDL pursuant to this Agreement
(“Transferred Technology, Know-How and Materials”), to the extent practicable,
shall be so transferred in the form of written memoranda marked confidential in
the case of such Technology and Know-How and, in the case of such Materials, by
clearly marked containers. When presented in this manner, these shall be deemed
to be “Confidential Information” in accordance with Section 10.1. The foregoing
notwithstanding, failure by SGI to present such information in the foregoing
manner shall not prevent such information from being deemed “Confidential
Information”, provided that, SGI has made a good faith effort to provide such
information pursuant to the requirements set forth in this Section 5.2. PDL will
take reasonable and appropriate measures to ensure that the confidentiality of
all Transferred Technology, Know-How and Materials is preserved and that the
Transferred Technology, Know-How and Materials are only used for the purposes
authorized under the Agreement and in compliance with this Agreement. Failure by
SGI to transfer such Transferred Technology, Know-How and Materials in the
manner contemplated in this Section 5.2 will not be construed to limit the
license granted to PDL under such SGI Technology pursuant to Sections 2.2 or 4.2
hereof.”

 

3.6 The first two sentences of Section 5.3 of the Collaboration Agreement are
hereby amended to read as follows:

 

“During the term of the Research Program and any subsequent portion of the
Option Period related to a specific Research Antigen, SGI will provide
reasonable quantities of Drug Conjugate Materials, including without limitation
as described in Exhibits A and B hereto, to PDL at a cost equal to [*] of SGI’s
Cost of Goods. The foregoing notwithstanding, subject to a [*], the pricing for
supply of [*] shall be as follows: (a) if SGI supplies [*]; and (b) if SGI
supplies [*].

 

If at any time during the term of this Agreement, [*].”

 

3.7 Section 5.4 of the Collaboration Agreement is hereby amended such that the
designated liaison persons shall be Bill Benjamin and Jeanmarie Guenot for PDL
and Shannon Thomas for SGI. Each Party shall be permitted to change its
designated liaison person upon notice to the other Party.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

-4-



--------------------------------------------------------------------------------

3.8 Article 6 of the Collaboration Agreement is hereby amended such that all
references therein to “EOS” shall refer to “PDL and/or its Sublicensees.”

 

3.9 Section 7.2 of the Collaboration Agreement is hereby amended to increase
each of the royalty rates in Sections 7.2(a), (b) and (c) by [*].

 

3.10 Section 7.3.2 of the Collaboration Agreement is hereby amended to increase
each of the royalty rates in Sections 7.3.2(a), (b) and (c) by [*].

 

3.11 A new Section 7.3.3 is hereby added to the Collaboration Agreement to read
in its entirety as follows:

 

“7.3.3 [*].”

 

3.12 Section 7.5(a) of the Collaboration Agreement is hereby amended to read in
its entirety as follows:

 

“(a) Upon [*];”

 

3.13 A new Section 7.6 is hereby added to the Collaboration Agreement as
follows:

 

“PDL shall pay SGI at an annual rate of [*], up to a maximum of [*], who provide
research, development, manufacturing, technology transfer or other assistance to
PDL hereunder, including without limitation as set forth in Section 4 of this
Amendment and/or described in Exhibits A and B hereto, as requested by PDL
pursuant to this Agreement (the “FTE Fees”). Commencing [*] and upon [*]
thereafter, the FTE Fees will [*]. Within thirty (30) days after the end of each
Calendar Quarter, SGI shall submit a report to PDL supporting the calculation of
the FTE Fees due for such Calendar Quarter (a “FTE Fees Report”). PDL shall pay
all FTE Fees owed to SGI within thirty (30) days of receipt of each FTE Fees
Report.”

 

3.14 The first sentence of Section 10.1 of the Collaboration Agreement is hereby
amended to read in its entirety as follows:

 

“Except as otherwise provided in this Article 10, during the Term and for a
period of [*] years thereafter, each Party shall maintain in confidence, and use
only for purposes as expressly authorized and contemplated by this Agreement,
all confidential or proprietary information, data, documents or other materials
supplied by the other Party under this Agreement and marked or otherwise
identified as “Confidential,” including SGI Know-How, Drug Conjugation
Technology, Improvements, New Technologies and information relating to SGI’s and
PDL’s respective research programs, development, marketing and other business
practices and finances.”

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

-5-



--------------------------------------------------------------------------------

3.15 Section 10.2 of the Collaboration Agreement is hereby amended to read in
its entirety as follows:

 

“Notwithstanding the foregoing, the provisions of Section 10.1 hereof shall not
apply to information, documents or materials that the receiving Party can
conclusively establish:

 

(a) have become published or otherwise entered the public domain other than by
acts of the receiving Party or its Affiliates in contravention of this
Agreement;

 

(b) are permitted to be disclosed by prior consent of the other Party;

 

(c) have become known to the receiving Party by a Third-Party, provided such
Confidential Information was not obtained by such Third-Party directly or
indirectly from the other Party under this Agreement on a confidential basis;

 

(d) prior to disclosure under the Agreement, was already in the possession of
the receiving Party, its Affiliates or Sublicensees, provided such Confidential
Information was not obtained directly or indirectly from the other Party under
this Agreement;

 

(e) is disclosed in a press release agreed to by both Parties hereto, which
agreement shall not be unreasonably withheld; and

 

(f) are required to be disclosed by the receiving Party to comply with any
applicable law, regulation or court order, or are reasonably necessary to obtain
patents, copyrights or authorizations to conduct clinical trials with, and to
commercially market Product(s), provided that the receiving Party shall provide
prior notice of such disclosure to the other Party and take reasonable and
lawful actions to avoid or minimize the degree of disclosure.

 

(g) to the extent reasonably needed in a patent application claiming inventions
made hereunder to be filed with the United States Patent and Trademark Office
and/or any similar foreign agency, provided that the receiving party shall
provide prior notice of such disclosure to the other Party and take reasonable
and lawful actions to avoid or minimize the degree of disclosure;

 

(h) by PDL to a Sublicensee as permitted hereunder, provided that such
Sublicensee be subject to obligations of confidentiality substantially similar
to those contained herein; and

 

-6-



--------------------------------------------------------------------------------

(i) by PDL to a bona fide collaborator or manufacturing, development or sales
partner, but only to the extent reasonably relevant to the collaboration or
partnership and provided that such collaborator or partner be subject to
obligations of confidentiality substantially similar to those contained herein.

 

3.16 Section 10.3 is hereby amended to read in its entirety as follows:

 

“PDL and SGI shall not disclose any terms or conditions of this Agreement to any
Third-Party without the prior consent of the other Party, other than to
Sublicensees or prospective Sublicensees subject to obligations of
confidentiality substantially similar to those contained herein, or as required
by applicable laws, regulations or a court order (and in any such case the
disclosing Party shall provide notice to the other Party and takes reasonable
and lawful actions to avoid or minimize the degree of such disclosures).”

 

3.17 Section 11.1 is hereby amended to read in its entirety as follows:

 

“(a) Each Party shall promptly disclose to the other Party the making,
conception or reduction to practice of any inventions directly arising out of
activities conducted under this Agreement (“Program Inventions”).

 

(b) “[*] shall own all Program Inventions that (i) are invented solely by one or
more employees, agents or consultants of [*] and do not primarily relate to the
[*] or (ii) are invented solely or jointly by employees, agents or consultants
of [*] and/or [*] and primarily relate to [*]. To the extent that any such
Program Inventions relating primarily to a [*] shall have been invented by [*]
and are owned by [*], [*] hereby assigns all of its right, title and interest
therein to [*].

 

(c) [*] shall own all Program Inventions that (i) are invented solely by one or
more employees, agents or consultants of [*] and do not primarily relate to [*]
or (ii) are invented solely or jointly by employees, agents or consultants of
[*] and/or [*] and primarily relate to the [*]. To the extent that any Program
Inventions relating primarily to [*] shall have been invented by [*] and are
owned by [*], [*] hereby assigns all of its right, title and interest therein to
[*]. [*] also hereby assigns all of its right, title and interest in all [*]
Process Inventions to [*].

 

(d) Except as set forth in Sections 11.1(b) and 11.1(c), [*].

 

(e) Inventorship, for the purposes of this Agreement, shall be determined in
accordance with U.S. patent law.”

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

-7-



--------------------------------------------------------------------------------

3.18 Article 13 of the Collaboration Agreement is hereby amended to read in its
entirety as follows:

 

“Should PDL develop an ADC for clinical development, SGI will provide to a
reasonable extent, at PDL’s request, technical information required for
regulatory filings. This information will include, as available, Chemistry
Manufacturing and Controls documentation, other toxicity and safety data, access
to any drug master files on record with the FDA and any other relevant
materials. PDL shall reimburse SGI for any out-of-pocket costs incurred by SGI
in providing such information plus SGI’s fully-burdened FTE rate as set forth in
Section 7.6.”

 

3.19 A new Section 14.1(f) is hereby added to the Collaboration Agreement to
read in its entirety as follows:

 

“(f) SGI represents and warrants that the SGI Technology constitutes all of the
patents, patent applications and know-how owned or controlled by SGI with the
right to grant sublicenses as of the Effective Date that relate to the Drug
Conjugation Technology.”

 

3.20 Section 15.3 of the Collaboration Agreement is hereby amended to read in
its entirety as follows:

 

“PDL shall promptly give SGI notice if PDL or its Sublicensee intends to abandon
permanently the commercial development of any Exclusive Antigen, whereupon any
Exclusive License with respect to such Exclusive Antigen shall automatically
terminate and all rights related to the use of SGI Technology in connection with
the Exclusive Antigen shall revert back to SGI.”

 

3.21 A new sentence is hereby added to the end of Section 15.4 of the
Collaboration Agreement to read in its entirety as follows:

 

“In addition, to the extent permitted under applicable law, the license granted
under this Agreement may be terminated as to any country by SGI upon [*] prior
written notice in the event that PDL challenges a Licensed Patent in that
country.”

 

3.22 Section 15.7.1 of the Collaboration Agreement is hereby deleted and
replaced with the following:

 

“Except where explicitly provided within this Agreement, termination of this
Agreement for any reason, or expiration of this Agreement, will not affect any:
(i) obligations, including payment of any royalties or other sums which have
accrued as of the date of termination or expiration, and (ii) rights and
obligations which, from the context thereof, are intended to survive termination
or expiration of this Agreement, including provisions of Articles 10, 11, 12, 16
and 22, and Sections 4.2.2(d), 8.2, 8.3, 15.6 and 15.7, which shall survive the
expiration or termination of the Agreement. Notwithstanding the foregoing, all
licenses granted by SGI to PDL hereunder, including all Exclusive Licenses, will
immediately terminate upon termination of this Agreement pursuant to Section
15.2, Section 15.4 or Section 15.5.”

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

-8-



--------------------------------------------------------------------------------

3.23 A new Section 15.7.3 is hereby added to the Collaboration Agreement to read
in its entirety as follows:

 

“All right and licenses granted under or pursuant to this Agreement by SGI to
PDL are, and shall otherwise be deemed to be, for purposes of Section 365(n) of
the U.S. Bankruptcy Code, licenses of rights to “intellectual property” as
defined under Section 101(52) of the U.S. Bankruptcy Code. The parties agree
that PDL, as a licensee of such rights under this Agreement, shall retain and
may fully exercise all of its right and elections under the U.S. Bankruptcy
Code, subject to performance by PDL of its preexisting obligations under this
Agreement.”

 

3.24 The last sentence of Section 16.2 of the Collaboration Agreement shall be
amended to read in its entirety as follows:

 

“Any settlement of a Liability for which any Indemnitee seeks to be reimbursed,
indemnified, defended or held harmless under this Article 16 shall be subject to
prior consent of such Indemnitee, such consent not to be unreasonably withheld.”

 

3.25 The notice provisions for PDL set forth in Article 22 of the Collaboration
Agreement shall hereafter be:

 

“If to Protein Design Labs, Inc.:

Protein Design Labs, Inc

34801 Campus Drive Fremont, CA 94555

Phone: (501) 547-1400

Attention: Chief Executive Officer

 

With copy to

Protein Design Labs, Inc

34801 Campus Drive Fremont, CA 94555

Phone: (501) 547-1400

Attention: General Counsel”

 

3.26 Schedule B to the Collaboration Agreement is hereby superseded and replaced
by Schedule B attached to this Amendment.

 

3.27 Schedule C to the Collaboration Agreement is hereby superseded and replaced
by Schedule C attached to this Amendment.

 

-9-



--------------------------------------------------------------------------------

4. Technology Transfer and Development Assistance. During the Research Program,
SGI shall disclose and transfer to PDL all SGI Know-how, New Technologies and
Improvements as are reasonably necessary for PDL or its designee to manufacture
Drug Conjugate Materials for any and all Antibodies. Specifically, SGI will use
reasonable commercial efforts to conduct the Technology Transfer as described in
Exhibit A by [*]. In addition, during the Research Program Term, SGI will
provide assistance (which may include the transfer of additional SGI Know-how,
New Technologies and Improvements to the extent such SGI Know-how, New
Technologies and/or Improvements were not previously transferred to PDL pursuant
to Exhibit A) to PDL regarding preclinical development and manufacturing of
Products including, but not limited to, the assistance described in Exhibit B,
subject to PDL’s payment of FTE Fees for such assistance at the rates set forth
in Section 7.6 of the Collaboration Agreement. During the term of this
Agreement, but after expiration or termination of the Research Program, SGI will
continue to provide PDL with reasonable consultation and assistance concerning
development and manufacturing of Products as mutually agreed between the
parties, including without limitation pursuant to Sections 5.3 and Article 13 of
the Collaboration Agreement, subject to PDL’s payment of FTE Fees for such
assistance at the rates set forth in Section 7.6 of the Collaboration Agreement.
This Section 4 shall supersede and replace Section 5.1 of the Collaboration
Agreement.

 

5. PDL Patent License and Patent Rights Agreements. Concurrent herewith, the
parties are entering into agreements to provide SGI with a license and options
to obtain licenses to PDL’s antibody humanization technology in the forms
attached hereto as Exhibit C.

 

6. No Other Amendments. Except as expressly set forth herein, the Collaboration
Agreement remains in full force and effect in accordance with its terms and
nothing contained herein shall be deemed (i) a waiver, amendment, modification
or other change of any term, condition or provision of the Collaboration
Agreement or any agreement entered into pursuant to the Collaboration Agreement
(or a consent to any such waiver, amendment, modification or other change), (ii)
a consent to any transaction or (iii) to prejudice any right or rights which SGI
and PDL may have under the Collaboration Agreement and/or any agreement entered
into in connection therewith. On and after the date hereof, each reference in
the Collaboration Agreement to “this Collaboration Agreement,” “hereunder,”
“hereof,” or words of like import referring to the Collaboration Agreement,
shall mean and be a reference to the Collaboration Agreement as amended hereby.

 

7. Further Assurances. The parties hereto agree to take such further acts, to do
such things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as may be reasonably requested in
connection with the administration and enforcement of this Amendment and to
permit the exercise thereof in compliance with any applicable laws.

 

8. Headings. The headings used herein are for convenience of reference only and
shall not affect the construction of, nor shall they be taken into consideration
in interpreting, this Amendment.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

-10-



--------------------------------------------------------------------------------

9. Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

10. Applicable Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Washington, without
regard to the conflict of law principles thereof.

 

[Signature page follows]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SEATTLE GENETICS, INC.

By:

 

/s/    Clay B. Siegall

--------------------------------------------------------------------------------

   

Name:     Clay B. Siegall

   

Title:       President and CEO

PROTEIN DESIGN LABS, INC.

By:

 

/s/    Mark McDade

--------------------------------------------------------------------------------

   

Name:    Mark McDade

   

Title:      CEO